Title: To Benjamin Franklin from Jane Mecom, 3 March 1781
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Warwick march 3d 1781
You will forgive the Incorectnes of my Leter when I tell you I most comonly write on very short Notice of an opertunity as it happens now, General Greene’s Wife being hear offers to send it by a saif conveyance, & I gladly Embrace it, as I am Aprehencive but few of those I writ git saif to your hand; the last I wrot went from Provedence in a New Vesel owned by Friends there, charls Jenkens master, without Guns; & we had a rumer she was taken soon after she sailed but as it was some time ago & there has been no confermation we have some hopes of her Escape. I wrot a sheet full on Every thing concerning my self that I thought you would wish to know but have no Coppy & can now Recolect but litle of it & shall not have time to Repeet that Litle. I am grown quite Impatient to hear from you as it is now within two Days of a year since the Last Line I have recved from you was Dated.
I am still in tolarable Helth & Every way as comfortable Exepting that as I grow older I wish for more quiet & our Famely is more Incumbred we have had three children Born since I came & tho they give grat Pleasure in comon yet the Noise of them is some times troblesome, I have often heard you wish for liberty to Live more Retiered but it is what Nither of us have much grounds to hope for, I often contemplate the Happines it would afford me to have you settled in a Country Seat in New England & I have premition to Reside with you that we might End our Days to gather Retiered from all but a few choice wons that would give & Recive Mutual Injoyment & make us forgit any litle disagreable Incedents that would Unovoidably happen while we Remane in the boddy. I hope you hear oftner from your Children than I do or I know it must give you Pain for it is sildom I can hear any thing about them. I had a short Leter from my Neice Last summer which was the Last I have heard of any of them. I hope Benny Equels yr wishes, & that Temple is still with you, whose Example & precept I know he has good sense enough to Profitt by.
I must not omit to Inform you our youngest Child is a son & named Franklin a fine thriveing boy with an uncomon manly countanance & we hope with (as I sopose) all others that have named after you that he will Inherrit some of yr vertues, the Parents Desier there Duty to you & Joyn in wishing the continueance of yr Helth & Happines with your affectionat sister
Jane MECOM
 
Addressed: Doctr Franklin / in / Passy near Parris / France
